[ex1022amendedandrestated001.jpg]
AMENDED AND RESTATED EMPLOYEE MATTERS AGREEMENT by and between FMC CORPORATION
and LIVENT CORPORATION Dated as of February 4, 2019 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated002.jpg]
TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS Section 1.01. Certain
Definitions........................................................................................1
ARTICLE II GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION Section 2.01.
Allocation of Employee-Related Liabilities
..................................................8 Section 2.02.
Indemnification
.............................................................................................9
ARTICLE III EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND COLLECTIVE BARGAINING
AGREEMENTS Section 3.01. Transfers of Employment; Post-IPO Transfers
............................................9 Section 3.02. Contractors
.................................................................................................12
Section 3.03. Assumption of Collective Bargaining Agreements; Labor Relations
.........12 Section 3.04. Assumption of Individual Lithium Employee Agreements
and Lithium Contractor Agreements
..............................................................................12
Section 3.05. Assignment of Specified Rights
...................................................................13 ARTICLE IV
PLANS Section 4.01. Plan Participation
.......................................................................................13
Section 4.02. Adoption and Administration of Lithium Plans; Service Credit
.................13 ARTICLE V RETIREMENT PLANS Section 5.01. 401(k)
Plan..................................................................................................14
Section 5.02. Non-U.S. Defined Contribution Plans
........................................................15 Section 5.03. Parent
U.S. Qualified Pension Plan
...........................................................15 Section 5.04.
Non-U.S. Pension Plans
..............................................................................16
Section 5.05. Parent NQ Savings Plan
.............................................................................16
Section 5.06. Parent NQ Pension Plan
.............................................................................17
ARTICLE VI HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION Section 6.01.
Cessation of Participation in Parent H&W Plans; Participation in Lithium H&W
Plans
...................................................................................17
Section 6.02. Assumption of Health and Welfare Plan Liabilities
...................................18 i #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated003.jpg]
Section 6.03. Post-Retirement Health and Welfare Benefits
............................................19 Section 6.04. Flexible Spending
Account Plan Treatment ...............................................19 Section
6.05. Workers’ Compensation Liabilities
............................................................19 Section 6.06.
Vacation and Paid Time Off
.......................................................................19
Section 6.07. COBRA and HIPAA
....................................................................................20
ARTICLE VII INCENTIVE COMPENSATION Section 7.01. Cash Incentive and Cash Bonus
Plans .......................................................20 ARTICLE VIII
TREATMENT OF OUTSTANDING EQUITY AWARDS Section 8.01. No Adjustments at the IPO
..........................................................................21
Section 8.02. RSU and Banked PRSU Distribution Adjustments
.....................................21 Section 8.03. Unbanked PRSU Distribution
Adjustments ................................................22 Section 8.04.
Stock Option Distribution Adjustments
.......................................................24 Section 8.05. Equity
Award Adjustment Illustrations
.......................................................25 Section 8.06.
Miscellaneous Terms and Actions; Tax Reporting and Withholding .........25
ARTICLE IX PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING Section 9.01.
Personnel Records
......................................................................................28
Section 9.02. Payroll; Tax Reporting and Withholding
...................................................28 ARTICLE X NON-U.S.
EMPLOYEES AND EMPLOYEE PLANS Section 10.01. Special Provisions for Employees and
Employee Plans Outside of the United States
........................................................................................28
ARTICLE XI GENERAL AND ADMINISTRATIVE Section 11.01. Sharing of Participant
Information ..........................................................29 Section
11.02. Cooperation
..............................................................................................29
Section 11.03. Notices of Certain
Events..........................................................................29
Section 11.04. No Third Party Beneficiaries
....................................................................30 Section
11.05. Fiduciary Matters
.....................................................................................30
Section 11.06. Consent of Third Parties
...........................................................................30
Section 11.07. Sponsored Employees
...............................................................................31
ARTICLE XII DISPUTE RESOLUTION Section 12.01. General
.....................................................................................................31
ii #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated004.jpg]
ARTICLE XIII MISCELLANEOUS Section 13.01. General
.....................................................................................................31
Section 13.02. Entire Agreement; References
..................................................................31 iii
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated005.jpg]
AMENDED AND RESTATED EMPLOYEE MATTERS AGREEMENT This AMENDED AND RESTATED
EMPLOYEE MATTERS AGREEMENT, dated as of February 4, 2019 is by and between FMC
CORPORATION, a Delaware corporation (“Parent”), and LIVENT CORPORATION, a
Delaware corporation (the “Company”). R E C I T A L S WHEREAS, Parent and the
Company have entered into the Separation and Distribution Agreement, dated as of
October 15, 2018 (the “Separation and Distribution Agreement”), pursuant to
which Parent and the Company will effectuate the Transactions; WHEREAS, as
contemplated by the Separation and Distribution Agreement, Parent and the
Company previously entered into the Employee Matters Agreement (the “Prior
Agreement”), dated as of October 15, 2018 (the “Original Effective Date”), for
the purpose of allocating between them the Assets, Liabilities and
responsibilities with respect to certain employee matters (including employee
compensation and benefit plans and programs); WHEREAS, Parent and the Company
desire to amend and restate the Prior Agreement as set forth herein, and this
Agreement shall supersede and replace the Prior Agreement in its entirety as if
it were in effect as of the Original Effective Date; WHEREAS, Parent and the
Company have agreed that, except as otherwise specifically provided herein, the
general approach and philosophy underlying this Agreement is to (a) allocate
Assets, Liabilities and responsibilities to the Lithium Group (as opposed to the
Parent Group) to the extent they relate to current or former employees and other
service providers primarily related to the Lithium Assets or the Lithium
Business and (b) allocate Assets, Liabilities and responsibilities (other than
those described in clause (a) above) to the Parent Group (as opposed to the
Lithium Group); and WHEREAS, except as expressly set forth herein, this
Agreement is not intended to address the matters specifically and expressly
covered by the Plan of Reorganization (as defined in the Separation and
Distribution Agreement). NOW, THEREFORE, in consideration of the mutual
agreements, provisions and covenants contained in this Agreement, the parties,
intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS
Section 1.01. Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings; provided that capitalized terms used
but not otherwise defined in this Section 1.01 shall have the respective
meanings ascribed to such terms in the Separation and Distribution Agreement:
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated006.jpg]
“2018 Cash Bonuses” has the meaning set forth in Section 7.01 hereto. “Adjusted
Banked Parent PRSU” means any Banked Parent PRSU adjusted pursuant to Section
8.02(b) or Section 8.02(c) hereto. “Adjusted Company Stock Value” means the
product of (a) the Company Stock Value multiplied by (b) the Distribution Ratio.
“Adjusted Parent Awards” means, collectively, the Adjusted Parent Options, the
Adjusted Banked Parent PRSUs, the Adjusted Unbanked Parent PRSUs and the
Adjusted Parent RSUs. “Adjusted Parent Option” means any Parent Option adjusted
pursuant to Section 8.04(b) hereto. “Adjusted Parent Post-Distribution Stock
Value” means the amount equal to the Parent Pre-Distribution Stock Value less
the Adjusted Company Stock Value. “Adjusted Parent RSU” means any Parent RSU
adjusted pursuant to Section 8.02(b) or Section 8.02(c) hereto. “Adjusted
Unbanked Parent PRSU” means any Unbanked Parent PRSU adjusted pursuant to
Section 8.03(b) or Section 8.03(c) hereto. “Agreement” means this Amended and
Restated Employee Matters Agreement, including all of the schedules and exhibits
hereto, as may be amended from time to time in accordance with its terms.
“Banked Parent PRSU” means any Parent PRSU (or portion thereof) for which the
applicable performance period has been completed as of the applicable date of
determination. “Benefits Commencement Date” means (a) January 1, 2019 (in the
case of U.S. Lithium Participants) and (b) the Separation Date (in the case of
Non-U.S. Lithium Participants). “Benefits Transition Period” has the meaning set
forth in Section 5.01(c) hereto. “COBRA” means the continuation coverage
requirements for “group health plans” under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as codified in Section 4980B of the Code and
Sections 601 through 608 of ERISA. “Collective Bargaining Agreements” means any
and all agreements, memorandums of understanding, contracts, letters, side
letters and contractual obligations of any kind, nature and description, oral or
written, that have been entered into between or that involve or apply to any
employer and any labor organization, union, employee association, agency or
employee committee or plan. 2 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated007.jpg]
“Company” has the meaning set forth in the preamble hereto. “Company Stock
Value” means the value of a share of Company Common Stock that will be
determined by the Parent Board (or an appropriate committee thereof), in its
sole discretion, in a manner intended to preserve the aggregate value of the
applicable outstanding equity awards. “Distribution Effective Time” means the
effective time of the Distribution. “Delayed Transfer Employee” means any
Lithium Inactive Employee, New Lithium Employee, Transferred Lithium Employee or
Sponsored Employee (to the extent applicable). “Delayed Transfer Period” has the
meaning set forth in Section 3.01(b) hereto. “Distribution Ratio” means the
number of shares of Company Common Stock distributed in the Distribution in
respect of one share of Parent Common Stock. “Employee Plan” means any (a)
“employee benefit plan” as defined in Section 3(3) of ERISA, (b) compensation,
employment, consulting, severance, termination protection, change in control,
transaction bonus, retention or similar plan, agreement, arrangement, program or
policy or (c) other plan, agreement, arrangement, program or policy providing
for compensation, bonuses, profit-sharing, equity or equity-based compensation
or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangement), medical, dental, vision,
prescription or fringe benefits, life insurance, relocation or expatriate
benefits, perquisites, disability or sick leave benefits, employee assistance
program, supplemental unemployment benefits or post-employment or retirement
benefits (including compensation, pension, health, medical or insurance
benefits), in each case whether or not written. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended, together with the rules and
regulations promulgated thereunder. “Former Parent Employee” means each
individual who, as of immediately prior to the Distribution Effective Time, is a
former employee of any member of the Parent Group (other than any individual who
was last actively employed primarily with respect to the Lithium Assets or the
Lithium Business). “H&W Plan” means any Parent H&W Plan or Lithium H&W Plan.
“HIPAA” means the health insurance portability and accountability requirements
for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended, together with the rules and regulations
promulgated thereunder. “Lithium 401(k) Plan” means any Lithium Plan that is a
defined contribution plan intended to qualify under Section 401(a) of the Code.
3 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated008.jpg]
“Lithium Awards” means, collectively, the Lithium Options, the Lithium PRSUs and
the Lithium RSUs. “Lithium Assumed Employee Liabilities” has the meaning set
forth in Section 2.01(b) hereto. “Lithium CBA” means any Collective Bargaining
Agreement covering Lithium Employees or Lithium Contractors, as applicable, as
listed on Schedule I hereto. “Lithium Change in Control” has the meaning set
forth in Section 8.06(b) hereto. “Lithium Contractor” means each individual
independent contractor or consultant who, as of the Separation Effective Time,
primarily provides or provided services with respect to the Lithium Assets or
the Lithium Business. “Lithium Employee” means each (a) individual who, as of
the Separation Effective Time, is (i) actively employed primarily with respect
to the Lithium Assets or the Lithium Business by any member of the Parent Group
or the Lithium Group or (ii) (x) an inactive employee (including any employee on
short- or long-term disability leave or other authorized leave of absence) or
(y) a former employee and, in each case, who was last actively employed
primarily with respect to the Lithium Assets or the Lithium Business by any
member of the Parent Group or the Lithium Group, (b) Transferred Lithium
Employee or (c) New Lithium Employee. “Lithium Equity Plan” has the meaning set
forth in Section 8.06(a) hereto. “Lithium FSAs” has the meaning set forth in
Section 6.04 hereto. “Lithium H&W Plan” means any Lithium Plan that is (a) an
“employee welfare benefit plan” or “welfare plan” (as defined under Section 3(1)
of ERISA) or (b) a similar plan that is sponsored, maintained, administered,
contributed to or entered into outside of the United States. For the avoidance
of doubt, Lithium FSAs are Lithium H&W Plans. “Lithium Inactive Employee” has
the meaning set forth in Section 3.01(b) hereto. “Lithium NQ Savings Plan” has
the meaning set forth in Section 5.05(a) hereto. “Lithium Option” has the
meaning set forth in Section 8.04(a) hereto. “Lithium Participant” means any
individual who is a Lithium Employee or Lithium Contractor, and any beneficiary,
dependent, or alternate payee of such individual, as the context requires.
“Lithium Plan” means any Employee Plan that (a) is or was sponsored, maintained,
administered, contributed to or entered into by any member of the Lithium Group,
whether before, as of or after the Separation Date or (b) for which Liabilities
transfer to any member of the Lithium Group under this Agreement or pursuant to
applicable Law as a result of the Distribution. 4 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated009.jpg]
“Lithium PRSU” means each award of restricted share units with respect to
Company Common Stock granted under the Lithium Equity Plan pursuant to Section
8.03(b) that is subject to performance-based vesting conditions. “Lithium RSU”
has the meaning set forth in Section 8.02(a) hereto. “Lithium Specified Rights”
means any and all rights to enjoy, benefit from or enforce any and all
restrictive covenants, including covenants relating to non-disclosure,
non-solicitation, non-competition, confidentiality or Intellectual Property,
applicable or related, in whole or in part, to the Lithium Assets or the Lithium
Business pursuant to any Employee Plan covering or with any Lithium Employee or
Lithium Contractor and to which any member of the Lithium Group or Parent Group
is a party; provided that, with respect to any Intellectual Property existing,
conceived, created, developed or reduced to practice prior to the Separation
Effective Time, the foregoing rights to enjoy, benefit from or enforce any
restrictive covenants related to Intellectual Property is limited to those
restrictive covenants related to Intellectual Property included in the Lithium
Assets. “New Lithium Employee” means any individual who is hired following the
Separation Effective Time to primarily provide services to the Lithium Assets or
the Lithium Business. “Non-U.S. Lithium Participant” means any Lithium
Participant who is not a U.S. Lithium Participant. “Parent” has the meaning set
forth in the preamble hereto. “Parent 401(k) Plan” means any Parent Plan that is
a defined contribution plan intended to qualify under Section 401(a) of the
Code. “Parent Awards” means, collectively, the Parent Options, the Banked Parent
PRSUs, the Unbanked Parent PRSUs and the Parent RSUs. “Parent Bonus Plan” has
the meaning set forth in Section 7.01 hereto. “Parent CBA” means any Collective
Bargaining Agreement covering Parent Employees or Parent Contractors, as
applicable. “Parent Change in Control” has the meaning set forth in Section
8.06(b) hereto. “Parent Contractor” means each individual independent contractor
or consultant (other than a Lithium Contractor) of any member of the Parent
Group, or solely for purposes of Article VIII, any non-employee director of the
Parent Board. “Parent Employee” means each individual who, as of the Separation
Effective Time, is (a) not a Lithium Employee and (b) either (i) actively
employed by any member of the Parent Group or (ii) (x) an inactive employee
(including any employee on short- or long-term disability leave or other
authorized leave of absence) or (y) a former employee, in each case, of any
member of the Parent Group. 5 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated010.jpg]
“Parent Equity Plan” means the FMC Corporation Incentive Compensation and Stock
Plan. “Parent Executive Severance Plan” means the FMC Corporation Executive
Severance Plan. “Parent FSA” means any Parent Plan that is a flexible spending
account for health and dependent care expenses. “Parent H&W Plan” means any
Parent Plan that is (a) an “employee welfare benefit plan” or “welfare plan” (as
defined under Section 3(1) of ERISA) or (b) a similar plan that is sponsored,
maintained, administered, contributed to or entered into outside of the United
States. For the avoidance of doubt, Parent FSAs are Parent H&W Plans. “Parent NQ
Pension Plan” means the FMC Corporation Salaried Employees’ Equivalent
Retirement Plan. “Parent NQ Savings Plan” means the FMC Corporation
Non-Qualified Savings and Investment Plan. “Parent Option” means each option to
acquire Parent Common Stock granted under the Parent Equity Plan. “Parent
Participant” means any individual who is a Parent Employee or Parent Contractor,
and any beneficiary, dependent, or alternate payee of such individual, as the
context requires. “Parent Plan” means any Employee Plan (other than a Lithium
Plan) sponsored, maintained, administered, contributed to or entered into by any
member of the Parent Group. For the avoidance of doubt, no Lithium Plan is a
Parent Plan. “Parent Pre-Distribution Stock Value” means the value of a share of
Parent Common Stock that will be determined by the Parent Board (or an
appropriate committee thereof), in its sole discretion, in a manner intended to
preserve the aggregate value of the applicable outstanding equity awards.
“Parent PRSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan subject to performance-based
vesting conditions. “Parent Retained Employee Liabilities” has the meaning set
forth in Section 2.01(a) hereto. “Parent Retiree H&W Plan” means any Parent H&W
Plan that provides or promises any post-retirement health, medical or life
insurance or similar benefits (whether insured or self-insured). 6 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated011.jpg]
“Parent RSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan (other than Parent PRSUs).
“Parent Specified Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, pursuant to any Employee Plan covering or with any
Lithium Employee, Lithium Contractor, Parent Employee or Parent Contractor and
to which any member of the Lithium Group or Parent Group is a party (other than
Lithium Specified Rights). “Parent U.S. Qualified Pension Plan” means the FMC
Corporation Employees’ Retirement Program, Salaried and Nonunion Hourly
Employees’ Retirement Plan (Part I). “Personnel Records” has the meaning set
forth in Section 9.01 hereto. “Separation Date” has the meaning set forth in the
Separation and Distribution Agreement. “Separation Effective Time” means the
closing of the IPO. “Separation and Distribution Agreement” has the meaning set
forth in the recitals hereto. “Sponsored Employee” means any Lithium Employee
working on a visa or work permit sponsored by Parent or a Parent Group member as
of immediately prior to the Separation Effective Time. “Transferred Lithium
Employee” means any individual who (a) did not become a Lithium Employee
effective on or before the Separation Effective Time and (b) Parent and the
Company mutually agree following the Separation Effective Time should have his
or her employment transferred from the Parent Group to the Lithium Group. “UK
Pension Plan” means the FMC Chemicals Pension Plan (together with all
obligations related thereto, including obligations associated with the
winding-up of such plan). For the avoidance of doubt, the UK Pension Plan is a
Lithium Plan. “Unbanked Parent PRSU” means any Parent PRSU (or portion thereof)
for which the applicable performance period has not been completed as of the
applicable date of determination. “UK DC Plan” has the meaning set forth in
Section 5.02(a) hereto. “U.S. Lithium Employee” means any Lithium Employee who
is employed (or, in the case of former employees, last actively employed) in the
United States. “U.S. Lithium Participant” means any Lithium Participant employed
or engaged (or, in the case of former employees, individual independent
contractors or consultants, last actively employed or engaged, as applicable) in
the United States. 7 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated012.jpg]
ARTICLE II GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION Section 2.01.
Allocation of Employee-Related Liabilities. (a) Subject to the terms and
conditions of this Agreement, effective as of the Separation Effective Time,
Parent shall, or shall cause the applicable member of the Parent Group to,
assume and retain, and no member of the Lithium Group shall have any further
obligation with respect to, any and all Liabilities (i) relating to, arising out
of or in respect of any Parent Participant or any Parent Plan, in each case,
other than any Lithium Assumed Employee Liabilities, or (ii) attributable to
actions expressly specified to be taken by any member of the Parent Group under
this Agreement, in each case, (x) whether arising before, on or after the
Separation Date, (y) whether based on facts occurring before, on or after the
Separation Date and (z) irrespective of which Person such Liabilities are
asserted against or which Person such Liabilities attached to as a matter of
applicable Law or contract or (iii) expressly assumed or retained, as
applicable, by any member of the Parent Group pursuant to this Agreement
(collectively, “Parent Retained Employee Liabilities”). For the avoidance of
doubt, all Parent Retained Employee Liabilities are Parent Liabilities for
purposes of the Separation and Distribution Agreement. (b) Subject to the terms
and conditions of this Agreement, effective as of the Separation Effective Time,
the Company shall, or shall cause the applicable member of the Lithium Group to,
assume, and no member of the Parent Group shall have any further obligation with
respect to, any and all Liabilities (i) relating to, arising out of or in
respect of any Lithium Participant or any Lithium Plan or (ii) attributable to
actions expressly specified to be taken by any member of the Lithium Group under
this Agreement, in each case, (x) whether arising before, on or after the
Separation Date, (y) whether based on facts occurring before, on or after the
Separation Date and (z) irrespective of which Person such Liabilities are
asserted against or which Person such Liabilities attached to as a matter of
applicable Law or contract (collectively, “Lithium Assumed Employee
Liabilities”), including without limitation: (i) employment, separation or
retirement agreements or arrangements to the extent applicable to any Lithium
Participant; (ii) wages, salaries, incentive compensation, commissions, bonuses
and other compensation payable to any Lithium Participants, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses and other compensation are or may have been earned; (iii)
severance or similar termination-related pay or benefits applicable to any
Lithium Participant; (iv) claims made by or with respect to any Lithium
Participant in connection with any employee benefit plan, program or policy,
without regard to when such claim is in respect of; 8 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated013.jpg]
(v) workers’ compensation and unemployment compensation benefits for all Lithium
Participants; (vi) change in control, transaction bonus, retention and stay
bonuses payable to any Lithium Participants; (vii) the Lithium CBAs; (viii) any
applicable Law (including ERISA and the Code) to the extent related to
participation by any Lithium Participant in any Employee Plan; (ix) any Actions,
allegations, demands, assessments, settlements or judgments relating to or
involving any Lithium Participant (including, without limitation, those relating
to labor and employment, wages, hours, overtime, employee classification,
hostile workplace, civil rights, discrimination, harassment, affirmative action,
work authorization, immigration, safety and health, information privacy and
security, workers’ compensation, continuation coverage under group health plans,
wage payment, hiring practice and the payment and withholding of Taxes); (x) any
costs or expenses incurred in designing, establishing and administering any
Lithium Plans or payroll or benefits administration for Lithium Participants;
(xi) the employer portion of any employment, payroll or similar Taxes relating
to any of the foregoing or any Lithium Participant; and (xii) any Liabilities
expressly assumed or retained, as applicable, by any member of the Lithium Group
pursuant to this Agreement. For the avoidance of doubt, all Lithium Assumed
Employee Liabilities are Lithium Liabilities for purposes of the Separation and
Distribution Agreement. Section 2.02. Indemnification. For the avoidance of
doubt, the provisions of Article VIII of the Separation and Distribution
Agreement shall apply to and govern the indemnification rights and obligations
of the parties with respect to the matters addressed by this Agreement. ARTICLE
III EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND COLLECTIVE BARGAINING AGREEMENTS
Section 3.01. Transfers of Employment; Post-IPO Transfers. (a) Effective as of
or prior to the Separation Effective Time, (i) the employment of each Lithium
Employee, to the extent employed at such time, will be transferred to or
continued by, as applicable, a member of the Lithium Group and (ii) the
employment of each Parent Employee, to the extent employed at such time, will be
continued by a member 9 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated014.jpg]
of the Parent Group. Following the Separation Effective Time and prior to the
Distribution Effective Time, Parent and the Company shall cooperate in good
faith to transfer the employment of each Transferred Lithium Employee from the
Parent Group to the Lithium Group, and the parties shall use their reasonable
best efforts to cause all such transfers of employment to occur no later than
the Distribution Effective Time; provided however, that the parties agree and
acknowledge that there may be a limited number of Transferred Lithium Employees
whose employment may not be transferred to the Lithium Group until on or after
the Distribution Effective Time, in which case the parties will mutually
cooperate to transfer the employment of such individuals to the Lithium Group as
soon as possible following the Distribution Effective Time and, unless as
otherwise contemplated in connection with the Transition Services Agreement, in
no event later than the expiration of the Delayed Transfer Period. For the
avoidance of doubt, each Transferred Lithium Employee shall be deemed to be a
“Lithium Employee” for all purposes of the Agreement following the applicable
date of transfer of his or her employment from the Parent Group to the Lithium
Group. (b) Notwithstanding anything to the contrary in this Agreement, each U.S.
Lithium Employee who, as of the Separation Effective Time, is (i) on an approved
leave of absence and (ii) receiving long-term or short-term disability benefits
under a Parent H&W Plan (each, a “Lithium Inactive Employee”) will continue to
be employed by a member of the Parent Group until such individual returns to
active service. Upon a Lithium Inactive Employee’s return to active service,
such Lithium Inactive Employee will be transferred to a member of the Lithium
Group (or, if such Lithium Inactive Employee returns to active service following
the Distribution Effective Time, the Company will make an offer of employment to
such Lithium Inactive Employee on terms and conditions of employment consistent
with (A) this Agreement and (B) the terms and conditions of employment
applicable to such Lithium Inactive Employee at such time); provided, that such
Lithium Inactive Employee returns to active service within 18 months following
the Separation Date (such period, the “Delayed Transfer Period”). For the
avoidance of doubt, (x) effective on or before the Separation Effective Time,
the employment of each Lithium Employee (other than any Lithium Inactive
Employee) who is on an approved leave of absence (including parental, military
or other authorized leave of absence) will continue with or be transferred to,
as applicable, the Lithium Group in accordance with Section 3.01(a) and (y) all
costs relating to any compensation, benefits, severance or other
employment-related costs in respect of Lithium Inactive Employees will
constitute Lithium Assumed Employee Liabilities. (c) Any New Lithium Employees
will be hired by a member of the Lithium Group, and will be deemed to be a
Lithium Employee for all purposes of this Agreement from and after the
applicable date of hire; provided that, to the extent any such individual cannot
be hired by a member of the Lithium Group prior to the Distribution Effective
Time, the parties will cooperate in good faith for such individual to be hired
by a member of the Parent Group and thereafter transferred to a member of the
Lithium Group, effective as of no later than the Distribution Effective Time.
For the avoidance of doubt, any New Lithium Employee will be deemed to be a
Lithium Employee for all purposes of this Agreement following his or her
applicable hire date (regardless of whether hired by a member of the Lithium
Group or a member of the Parent Group). 10 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated015.jpg]
(d) Each of the parties hereto agrees to execute, and to use their reasonable
best efforts to have the applicable employees execute, any such documentation or
consents as may be necessary or desirable to reflect or effectuate any such
assignments or transfers contemplated by this Section 3.01. (e) Effective as of
the Separation Effective Time, (i) the Company shall adopt or maintain, and
shall cause each member of the Lithium Group to adopt or maintain, leave of
absence programs and (ii) the Company shall honor, and shall cause each member
of the Lithium Group to honor, all terms and conditions of authorized leaves of
absence which have been granted to any Lithium Participant before the Separation
Effective Time, including such leaves that are to commence on or after the
Separation Effective Time. (f) In the event that the parties reasonably
determine following the Separation Effective Time that (i) any individual
employed outside the United States who is not a Lithium Employee has
inadvertently become employed by a member of the Lithium Group (due to the
operation of transfer of undertakings or similar applicable Law), the parties
shall cooperate and take such actions as may be reasonably necessary in order to
cause the employment of such individual to be promptly transferred to a member
of the Parent Group, and Parent shall reimburse the applicable members of the
Lithium Group for all compensation, benefits and other employment-related costs
incurred by the Lithium Group members in employing and transferring such
individuals or (ii) any individual employed outside the United States who was
intended to transfer to, and become employed by, a member of the Lithium Group
pursuant to the operation of transfer of undertakings or similar applicable Law
instead continues to be employed by the Parent Group, the parties shall
cooperate and take such actions as may be reasonably necessary in order to cause
the employment of such individual to be promptly transferred to a member of the
Lithium Group, and the Company shall reimburse the applicable members of the
Parent Group for all compensation, benefits and other employment-related costs
incurred by Parent Group members in employing and transferring such individuals.
(g) With respect to any employment agreements or restrictive covenant agreements
with Lithium Employees or Parent Employees to which a member of the Lithium
Group or a member of the Parent Group, respectively, is not a party, or which do
not otherwise transfer to a Lithium Group member or a Parent Group member,
respectively, by operation of applicable Law, the parties shall use reasonable
best efforts to assign the applicable employment agreement to a member of the
Lithium Group or a member of the Parent Group, as applicable, in the applicable
jurisdiction, and the Company or Parent, as applicable, shall, or shall cause a
member of the Lithium Group or a member of the Parent Group, respectively, to
assume and perform such employment agreements in accordance with their terms;
provided, however, that this Section 3.01(g) shall not apply to (i) any
employment agreements with any Lithium Participants who are employed in a
jurisdiction outside of the United States in which the parties do not intend for
such agreements to be transferred to the Lithium Group or (ii) any executive
severance agreements with any Lithium Employees under the Parent Executive
Severance Plan. (h) Neither the Separation, the Distribution nor any assignment,
transfer or continuation of the employment of employees as contemplated by this
Article III shall be 11 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated016.jpg]
deemed a termination of employment or service of any Lithium Participant or
Parent Participant for purposes of this Agreement or any Parent Plan or Lithium
Plan (including, for the avoidance of doubt, any individual employment,
severance, change in control, independent contractor, consulting or similar
agreements). (i) Except as provided in Section 8.06(h), with respect to any
Delayed Transfer Employee, references to “Separation Effective Time”,
“Separation Date”, “Benefits Commencement Date”, “Distribution Effective Time”
and “Distribution Date” in this Agreement, as applicable, shall in each case be
deemed to refer to the date such Delayed Transfer Employee commences employment
with the Lithium Group, mutatis mutandis, if later. Section 3.02. Contractors.
With respect to any independent contractor or consulting agreements with Lithium
Contractors or Parent Contractors to which a Lithium Group member or a Parent
Group member, respectively, is not a party, or which do not otherwise transfer
to a Lithium Group member or a Parent Group member, respectively, by operation
of applicable Law, the parties shall use reasonable best efforts to assign the
applicable agreements to a member of the Lithium Group or a member of the Parent
Group, as applicable, in the applicable jurisdiction, and the Company or Parent,
as applicable, shall, or shall cause a member of the Lithium Group or a member
of the Parent Group, respectively, to assume and perform such independent
contractor and consulting agreements. Section 3.03. Assumption of Collective
Bargaining Agreements; Labor Relations. (a) From and after the Separation
Effective Time, the Company hereby agrees to comply with and honor the Lithium
CBAs and become, and fulfill its obligations as, a successor employer to the
applicable Parent Group member for all purposes under the Lithium CBAs with
respect to any Lithium Employee or Lithium Contractor, and the Company assumes
responsibility for, and Parent or the relevant member of the Parent Group hereby
ceases to be responsible for or to otherwise have any Liability in respect of,
the Lithium CBAs to the extent they pertain to any Lithium Employee or Lithium
Contractor. (b) To the extent required by applicable Law, any Lithium CBA,
Parent CBA or any other Collective Bargaining Agreement, the parties shall
cooperate and consult in good faith to provide notice, engage in consultation,
and take any similar action which may be required on its part in connection with
the IPO or Distribution. Section 3.04. Assumption of Individual Lithium Employee
Agreements and Lithium Contractor Agreements. From and after the Separation
Effective Time, the Company hereby agrees to comply with and honor any
employment or services agreement between any member of the Parent Group or the
Lithium Group, as the case may be, on the one hand, and any Lithium Employee or
Lithium Contractor, on the other hand, and assumes responsibility for, and, to
the extent applicable, Parent or the relevant member of the Parent Group hereby
ceases to be responsible for or to otherwise have any Liability in respect of,
such agreements. For the avoidance of doubt, this Section 3.04 shall not apply
12 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated017.jpg]
to any executive severance agreements with any Lithium Employees under Parent’s
Executive Severance Plan. Section 3.05. Assignment of Specified Rights. To the
extent permitted by applicable Law and the applicable agreement, if any,
effective as of the Separation Effective Time, (i) Parent hereby assigns, to the
maximum extent possible, on behalf of itself and the Parent Group, the Lithium
Specified Rights, to the Company and (ii) the Company hereby assigns, to the
maximum extent possible, on behalf of itself and the Lithium Group, the Parent
Specified Rights, to Parent. ARTICLE IV PLANS Section 4.01. Plan Participation.
Except as otherwise expressly provided in this Agreement, effective as of
immediately prior to the applicable Benefits Commencement Date, (a) (i) all
Lithium Participants shall cease any participation in, and benefit accrual
under, Parent Plans and (ii) all members of the Lithium Group shall cease to be
participating employers under the Parent Plans and, (b) to the extent
applicable, (i) all Parent Participants shall cease any participation in, and
benefit accrual under, Lithium Plans and (ii) all members of the Parent Group
shall cease to be participating employers under the Lithium Plans. Prior to the
Separation Date, Parent and the Company shall take all actions necessary to
effectuate the actions contemplated by this Section 4.01 and to cause (A) the
applicable Lithium Group member to assume or retain all Liabilities with respect
to each Lithium Plan and the applicable Parent Group member to assume or retain
all Liabilities with respect to each Parent Plan, in each case, effective as of
the Separation Effective Time and (B) all Assets of any Lithium Plan to be
transferred to or retained by the applicable Lithium Group member in the
applicable jurisdiction and all Assets of any Parent Plan to be transferred to
or retained by the applicable Parent Group member in the applicable
jurisdiction, in each case, effective as of the Separation Effective Time.
Section 4.02. Adoption and Administration of Lithium Plans; Service Credit. (a)
To the extent necessary to comply with its obligations under this Agreement, the
Company or a member of the Lithium Group shall adopt, or cause to be adopted, at
the Company’s expense, Lithium Plans to be effective from and after the
applicable Benefits Commencement Date. The Company expressly agrees to reimburse
Parent for any and all costs and expenses incurred by the Parent Group before
the applicable Benefits Commencement Date to design, establish or administer any
Lithium Plan. (b) For the avoidance of doubt, from and after the applicable
Benefits Commencement Date, the applicable member of the Lithium Group shall be
responsible for the administration of the applicable Lithium Plan, and no member
of the Parent Group shall have any Liability or obligation (including any
administration obligation) with respect to any Lithium Plans. (c) From and after
the applicable Benefits Commencement Date, for purposes of determining
eligibility to participate, vesting and benefit accrual under any Lithium Plan
13 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated018.jpg]
in which a Lithium Participant is eligible to participate on and following the
applicable Benefits Commencement Date, such Lithium Participant’s service with
any member of the Parent Group or the Lithium Group, as the case may be, prior
to the applicable Benefits Commencement Date shall be treated as service with
the Lithium Group, to the extent recognized by the Parent Group or the Lithium
Group, as applicable, under an analogous Parent Plan or Lithium Plan, as
applicable, prior to the applicable Benefits Commencement Date; provided,
however, that such service shall not be recognized to the extent that such
recognition would result in any duplication of benefits. ARTICLE V RETIREMENT
PLANS Section 5.01. 401(k) Plan. (a) Effective as of the Benefits Commencement
Date, each Lithium Participant who participates in the Parent 401(k) Plan as of
immediately prior to the Benefits Commencement Date (i) will cease active
participation in the Parent 401(k) Plan and (ii) will become eligible to
participate in the Lithium 401(k) Plan. For the avoidance of doubt, all employee
pre-tax deferrals and employer contributions with respect to the Lithium
Participants will be made to the Lithium 401(k) Plan on and following the
Benefits Commencement Date. (b) Effective as of the Distribution Effective Time,
each Lithium Participant will become eligible to elect a distribution of his or
her account balance under the Parent 401(k) Plan, including a voluntary
“rollover distribution” of such Lithium Participant’s eligible account balance
under the Parent 401(k) Plan (other than any participant loans) to either the
Lithium 401(k) Plan or an Individual Retirement Account (or, for the avoidance
of doubt, such Lithium Participant may otherwise continue to maintain his or her
account under the Parent 401(k) Plan in accordance with the terms of the Parent
401(k) Plan), as determined by each such Lithium Participant; provided that any
portion of such Lithium Participant’s account balance under the Parent 401(k)
Plan to be “rolled over” to the Lithium 401(k) Plan must be done in the form of
cash (i.e., no in-kind or Parent Common Stock transfers will be permitted). In
the event that a Lithium Participant makes a voluntary election to rollover such
Lithium Participant’s account balance from the Parent 401(k) Plan to the Lithium
401(k) Plan, the Company agrees to cause the Lithium 401(k) Plan to accept such
rollover, to the extent permitted by applicable Law. (c) Subject to participant
rollovers as provided for in Section 5.01(b) above, all Liabilities under the
Parent 401(k) Plan (whether relating to Parent Participants or Lithium
Participants), including with respect to participant loans, will be retained by
Parent and will constitute Parent Retained Employee Liabilities; provided that
any and all costs, expenses or Liabilities relating to participation by Lithium
Participants in the Parent 401(k) Plan during the period, if any, between the
Separation Date and the Benefits Commencement Date (the “Benefits Transition
Period”) shall be assumed by the Lithium Group and constitute Lithium Assumed
Employee Liabilities, which shall be reimbursed by the Company to the Parent
Group in accordance with the terms of the Transition Services 14 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated019.jpg]
Agreement. For the avoidance of doubt, there will be no trust-to-trust transfer
of any Assets or Liabilities from the Parent 401(k) Plan to the Lithium 401(k)
Plan. (d) From and after the Benefits Commencement Date, the applicable member
of the Lithium Group shall be responsible for the administration of the Lithium
401(k) Plan, and no member of the Parent Group shall have any Liability or
obligation (including any administration obligation) with respect to the Lithium
401(k) Plan. Section 5.02. Non-U.S. Defined Contribution Plans. (a) Effective as
of the Separation Effective Time, the Lithium Plan that is a defined
contribution plan maintained for the benefit of Non-U.S. Lithium Participants in
the United Kingdom (the “UK DC Plan”) will be retained by the Lithium Group in
accordance with its terms, and, for the avoidance of doubt, (i) all obligations
in respect of the UK DC Plan will be retained by the Lithium Group from and
after the Separation Effective Time and (ii) any Liabilities relating to or
arising from the UK DC Plan will constitute Lithium Assumed Employee
Liabilities. (b) Effective on or before the Separation Effective Time, each
Non-U.S. Lithium Participant who participates in a Parent Plan that is a
statutory India Provident Fund shall cease active participation in such plan and
will become eligible to participate in a Lithium Plan that is a statutory India
Provident Fund. Section 5.03. Parent U.S. Qualified Pension Plan. (a) Effective
as of the Benefits Commencement Date, each Lithium Participant who participates
in the Parent U.S. Qualified Pension Plan will cease active participation in the
Parent U.S. Qualified Pension Plan (including the accrual of any additional
benefits under the Parent U.S. Qualified Pension Plan). (b) On and following the
Benefits Commencement Date, each Lithium Participant who participates in the
Parent U.S. Qualified Pension Plan as of immediately prior to the Benefits
Commencement Date shall receive credit for his or her service with the Lithium
Group on and following the Benefits Commencement Date for purposes of attaining
“early retirement” eligibility under, and in accordance with the terms of, the
Parent U.S. Qualified Pension Plan. (c) From and after the Distribution
Effective Time, the terms of the Parent U.S. Qualified Pension Plan will govern
the terms of distributions, if any, of any benefits payable under the Parent
U.S. Qualified Pension Plan to any Lithium Participants. (d) All Liabilities
under the Parent U.S. Qualified Pension Plan (whether relating to Parent
Participants or Lithium Participants) will be retained by Parent and will
constitute Parent Retained Employee Liabilities; provided, however, that any and
all costs, expenses or Liabilities relating to participation by Lithium
Participants in the Parent U.S. Qualified Pension Plan during the Benefits
Transition Period shall be assumed by the Lithium Group and constitute Lithium
Assumed Employee Liabilities, which shall be reimbursed by the 15 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated020.jpg]
Company to the Parent Group in accordance with the terms of the Transition
Services Agreement. Section 5.04. Non-U.S. Pension Plans. (a) Effective as of
the Separation Effective Time, the UK Pension Plan will be retained by the
Lithium Group in accordance with its terms, and, for the avoidance of doubt, any
Liabilities arising from or relating to the UK Pension Plan will constitute
Lithium Assumed Employee Liabilities. Without limiting the generality of
Schedule 5.05 of the Separation Agreement, as of and following the Separation
Effective Time, the Bromborough Indemnity Deed will remain in full force and
effect in accordance with its terms; provided that any and all Liabilities
related to or arising under the Bromborough Indemnity Deed shall constitute
Lithium Assumed Employee Liabilities. (b) Effective on or before the Separation
Effective Time, (i) each Non-U.S. Lithium Participant who participates in a
Parent Plan that is an India Gratuity Plan or Japan Retirement Allowance Plan
will cease active participation in such plan and will become eligible to
participate in a corresponding Lithium Plan and (ii) (A) the Company shall, and
shall cause the applicable member of the Lithium Group to, assume all
Liabilities under such India Gratuity Plan and Japan Retirement Plan with
respect to Non-U.S. Lithium Participants, (B) Parent shall, and shall cause the
applicable member of the Parent Group to, transfer all such Liabilities to the
applicable member of the Lithium Group, and (C) the Parent Group shall have no
further Liability or obligation (including any administration obligation) with
respect thereto. Section 5.05. Parent NQ Savings Plan. (a) Effective as of the
Benefits Commencement Date, each Lithium Participant who participates in the
Parent NQ Savings Plan as of immediately prior to the Benefits Commencement Date
(i) will cease active participation in the Parent NQ Savings Plan and (ii) will
become eligible to participate in a corresponding Lithium non-qualified savings
and investment plan (the “Lithium NQ Savings Plan”). For the avoidance of doubt,
from and after the Benefits Commencement Date, each Lithium Participant shall
not actively participate in or accrue any additional benefits under the Parent
NQ Savings Plan. (b) During the Benefits Transition Period, any and all costs,
expenses or Liabilities relating to participation by Lithium Participants in the
Parent NQ Savings Plan shall be assumed by the Lithium Group and constitute
Lithium Assumed Employee Liabilities, which shall be reimbursed by the Company
to the Parent Group in accordance with the terms of the Transition Services
Agreement. Effective as of the Benefits Commencement Date, (i) the Company
shall, and shall cause the Lithium NQ Savings Plan to, accept all Assets and
assume all Liabilities under the Parent NQ Savings Plan with respect to Lithium
Participants, (ii) Parent shall, and shall cause the Parent NQ Savings Plan to,
transfer all such Assets and Liabilities to the Lithium NQ Savings Plan, and
(iii) the Parent NQ Savings Plan and the Parent Group shall have no further
Liability or obligation (including any administration obligation) with respect
thereto. The Parent NQ 16 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated021.jpg]
Savings Plan shall continue to be responsible for Liabilities in respect of
Parent Participants. (c) On and following the Benefits Commencement Date, any
effective deferral elections made by a Lithium Participant with respect to
amounts deferred by such Lithium Participant under, and in accordance with the
terms of, the Parent NQ Savings Plan prior to the Benefits Commencement Date,
shall remain in effect with respect to such amounts in accordance with their
terms. (d) Lithium Participants shall receive credit under the Lithium NQ
Savings Plan for vesting, eligibility and benefit service for all service
credited for those purposes under the Parent NQ Savings Plan as of the Benefits
Commencement Date as if that service had been rendered to the Lithium Group. (e)
To the maximum extent permitted by Section 409A of the Code, a Lithium
Participant shall not be considered to have undergone a “separation from
service” for purposes of Section 409A of the Code and the Parent NQ Savings Plan
solely by reason of the Distribution, and, following the Distribution Effective
Time, the determination of whether a Lithium Participant has incurred a
separation from service with respect to his or her benefit in the Lithium NQ
Savings Plan shall be based solely upon his or her performance of services for
the Lithium Group. Section 5.06. Parent NQ Pension Plan. (a) Effective as of the
Benefits Commencement Date, each Lithium Participant who participates in the
Parent NQ Pension Plan as of immediately prior to the Distribution Effective
Time will cease active participation in the Parent NQ Pension Plan and will not
accrue any additional benefits thereunder. (b) At and following the Distribution
Effective Time, the terms of the Parent NQ Pension Plan (and any applicable
deferral elections thereunder) will govern the terms of any distributions of
account balances made to Lithium Participants participating in the Parent NQ
Pension Plan. (c) All Liabilities under the Parent NQ Pension Plan (whether
relating to Parent Participants or Lithium Participants) will be retained by
Parent and will constitute Parent Retained Employee Liabilities; provided,
however, that any and all costs, expenses or Liabilities relating to
participation by Lithium Participants in the Parent NQ Pension Plan during the
Benefits Transition Period be assumed by the Lithium Group and constitute
Lithium Assumed Employee Liabilities, which shall be reimbursed by the Company
to the Parent Group in accordance with the terms of the Transition Services
Agreement. ARTICLE VI HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION
Section 6.01. Cessation of Participation in Parent H&W Plans; Participation in
Lithium H&W Plans. 17 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated022.jpg]
(a) Without limiting the generality of Section 4.01, effective as of the
applicable Benefits Commencement Date, Lithium Participants shall cease to
participate in the Parent H&W Plans; provided that any participation in, and
benefit accrual under, Parent H&W Plans by Lithium Participants during the
Benefits Transition Period shall be in accordance with, and pursuant to, the
terms and conditions of the Transition Services Agreement. (b) Effective as of
the applicable Benefits Commencement Date, the Company shall cause Lithium
Participants who participate in a Parent H&W Plan immediately prior to the
applicable Benefits Commencement Date to be automatically enrolled or offered
participation in a corresponding Lithium H&W Plan. (c) To the extent applicable,
the Company shall cause Lithium H&W Plans to recognize and maintain all coverage
and contribution elections made by Lithium Participants under the corresponding
Parent H&W Plans as of the applicable Benefits Commencement Date and apply such
elections under the applicable Lithium H&W Plan for the remainder of the period
or periods for which such elections are by their terms applicable. (d) Neither
the transfer or other movement of employment or service from any member of the
Parent Group to any member of the Lithium Group at any time before the
applicable Benefits Commencement Date nor the Distribution shall constitute or
be treated as a “status change” under the Parent H&W Plans or the Lithium H&W
Plans. (e) Subject to the terms of the applicable Lithium H&W Plan and
applicable Law, the Company shall use its reasonable best efforts to waive all
limitations as to preexisting conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to Lithium
Participants under any Lithium H&W Plan in which such Lithium Participants may
be eligible to participate on or after the applicable Benefits Commencement
Date. Section 6.02. Assumption of Health and Welfare Plan Liabilities. Subject
Section 6.03, effective as of the Separation Effective Time, all Liabilities
relating to, arising out of, or resulting from health and welfare coverage or
claims incurred prior to, on or after the Separation Effective Time by each
Lithium Participant under the Parent H&W Plans shall cease to be Liabilities of
the Parent Group and shall be assumed by the Lithium Group and deemed to be
Lithium Assumed Employee Liabilities. Without limiting the generality of the
foregoing, subject to Section 6.03, any and all costs, expenses or Liabilities
relating to participation by Lithium Participants in the Parent H&W Plans during
the Benefits Transition Period shall be reimbursed by the Company to the Parent
Group in accordance with the terms of the Transition Services Agreement. For the
avoidance of doubt, subject to Section 6.03, (a) all Liabilities arising under
(i) any Parent H&W Plan (other than a Parent Retiree H&W Plan) with respect to
Lithium Participants or (ii) any Lithium H&W Plan and (b) all Liabilities
arising out of, relating to or resulting from the cessation of a Lithium
Participant’s participation in any Parent H&W Plan (other than a Parent Retiree
H&W Plan) and transfer to a Lithium H&W Plan as set forth herein (including any
Actions or claims by any Lithium Participants related thereto) shall, in each
case, be Lithium Assumed Employee Liabilities. 18 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated023.jpg]
Section 6.03. Post-Retirement Health and Welfare Benefits. Notwithstanding
anything to the contrary in Section 6.01 or Section 6.02, (a) effective as of
the applicable Benefits Commencement Date, all Lithium Participants shall cease
to participate in, and earn benefit service under, any Parent Retiree H&W Plan
(provided that any Lithium Participant who has elected to receive benefits under
any applicable Parent Retiree H&W Plan in accordance with the terms of such plan
prior to the applicable Benefits Commencement Date shall continue to participate
in, and receive benefits under, such Parent Retiree H&W Plan in accordance with
the terms of such plan) and (b) all Liabilities under the Parent Retiree H&W
Plans (whether relating to Parent Participants or Lithium Participants) will be
retained by Parent and will constitute Parent Retained Employee Liabilities.
Section 6.04. Flexible Spending Account Plan Treatment. Effective as of the
applicable Benefits Commencement Date, the Company shall establish or designate
flexible spending accounts for health and dependent care expenses (the “Lithium
FSAs”). To the extent applicable, the parties shall take all actions reasonably
necessary or appropriate so that the account balances (positive or negative)
under the Parent FSAs of each Lithium Participant who has elected to participate
therein in the year in which the applicable Benefits Commencement Date occurs
shall be transferred, effective as of the applicable Benefits Commencement Date,
from the Parent FSAs to the corresponding Lithium FSAs. The Lithium FSAs shall
assume responsibility as of the applicable Benefits Commencement Date for all
outstanding dependent care and health care claims under the Parent FSAs of each
Lithium Participant for the year in which the applicable Benefits Commencement
Date occurs and shall assume the rights of and agree to perform the obligations
of the analogous Parent FSA from and after the applicable Benefits Commencement
Date. The parties shall cooperate in good faith to provide that the contribution
elections of each such Lithium Participant as in effect immediately before the
applicable Benefits Commencement Date remain in effect under the Lithium FSAs
from and after the applicable Benefits Commencement Date. Section 6.05. Workers’
Compensation Liabilities. Unless as otherwise expressly provided in the
Separation and Distribution Agreement, effective as of the Separation Effective
Time, all workers’ compensation Liabilities relating to, arising out of, or
resulting from any claim by any Lithium Participant that result from an accident
or from an occupational disease, regardless of whether incurred before, on or
after the Separation Date, shall be assumed by the Company and shall constitute
Lithium Assumed Employee Liabilities. The parties shall cooperate with respect
to any notification to appropriate governmental agencies of the disposition and
the issuance of new, or the transfer of existing, workers’ compensation
insurance policies and contracts governing the handling of claims. Section 6.06.
Vacation and Paid Time Off. Effective as of the Separation Effective Time, the
applicable Lithium Group member shall recognize and assume all Liabilities with
respect to vacation, holiday, sick leave, paid time off, floating holidays,
personal days and other paid time off with respect to Lithium Participants
accrued on or prior to the Separation Effective Time, and the Company shall
credit each such Lithium Participant with such accrual; provided, that if any
such vacation or paid time off is required 19 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated024.jpg]
under applicable Law to be paid out to the applicable Lithium Participant in
connection with the Distribution, such payment will be made by the Company as of
the Distribution Date, and the Company will credit such Lithium Participant with
unpaid vacation time or paid time off in respect thereof; it being understood
that any amount of vacation or paid time off required to be paid out in
connection with the Distribution shall constitute Lithium Assumed Employee
Liabilities. Section 6.07. COBRA and HIPAA. (a) The Parent Group shall
administer the Parent Group’s compliance with the health care continuation
coverage requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA and the corresponding provisions of the Parent H&W Plans
with respect to Lithium Participants who incur a COBRA “qualifying event”
occurring on or before the applicable Benefits Commencement Date entitling them
to benefits under a Parent H&W Plan; provided that, for the avoidance of doubt,
any Liabilities related thereto shall constitute Lithium Assumed Employee
Liabilities. (b) The Company shall be solely responsible for all Liabilities
incurred pursuant to COBRA and for administering, at the Company’s expense,
compliance with the health care continuation coverage requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Lithium H&W Plans with respect to Lithium Participants who
incur a COBRA “qualifying event” that occurs at any time after the applicable
Benefits Commencement Date entitling them to benefits under a Lithium Plan. (c)
The parties agree that neither the Separation, the Distribution nor any
assignment or transfer of the employment or services of any employee or
individual independent contractor as contemplated under this Agreement shall
constitute a COBRA “qualifying event” for any purpose of COBRA. ARTICLE VII
INCENTIVE COMPENSATION Section 7.01. Cash Incentive and Cash Bonus Plans. Each
Lithium Participant participating in any Parent Plan that is a cash bonus or
cash incentive plan with respect to the 2018 performance year (each, a “Parent
Bonus Plan”) will remain eligible to receive a cash bonus in respect of the 2018
performance year (the “2018 Cash Bonuses”) in accordance with the terms of such
applicable Parent Bonus Plan. Any 2018 Cash Bonuses payable to Lithium
Participants under such Parent Bonus Plans will be paid by the Company on behalf
of Parent in accordance with the terms of the applicable Parent Bonus Plan
(including terms relating to the timing of payment), which such amounts shall
constitute Lithium Assumed Employee Liabilities; provided that Parent will
reimburse Lithium for the portion of the 2018 Cash Bonuses paid by the Company
to Lithium Participants that relates to the portion of the 2018 performance
period that elapsed prior to the Separation Date, which such amount to be
reimbursed by Parent will constitute a Parent Retained Employee Liability. 20
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated025.jpg]
ARTICLE VIII TREATMENT OF OUTSTANDING EQUITY AWARDS Section 8.01. No Adjustments
at the IPO. Except as may otherwise be provided pursuant to the express terms of
any Parent RSU, Parent PRSU or Parent Option, no adjustments shall be made to
any Parent RSU, Parent PRSU or Parent Option in connection with the execution of
this Agreement or the consummation of the IPO. Section 8.02. RSU and Banked PRSU
Distribution Adjustments. (a) Effective as of the Distribution Effective Time,
each Parent RSU and Banked Parent PRSU that is outstanding as of immediately
prior to the Distribution Effective Time and held by a Lithium Participant shall
be converted into an award of restricted share units with respect to Company
Common Stock (each, a “Lithium RSU”). The number of shares of Company Common
Stock subject to such Lithium RSU shall be determined by the Parent Board (or an
appropriate committee thereof) in a manner intended to preserve the value of
such Parent RSU or Banked Parent PRSU, as applicable, by taking into account the
relative values of the Parent Pre-Distribution Stock Value and the Company Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares. Each such Lithium RSU shall be subject to the same terms and conditions
(including vesting and payment schedules) as applicable to the corresponding
Parent RSU or Banked Parent PRSU, as applicable, as of immediately prior to the
Distribution Effective Time. (b) Effective as of the Distribution Effective
Time, each Parent RSU and Banked Parent PRSU that, in each case, (x) was granted
prior to January 1, 2019, (y) is outstanding as of immediately prior to the
Distribution Effective Time and (z) is held by a Parent Participant who is not a
Former Parent Employee shall be converted into both an Adjusted Parent RSU or
Adjusted Banked Parent PRSU, as applicable, and a Lithium RSU, and each such
Adjusted Parent RSU, Adjusted Banked Parent PRSU and Lithium RSU shall be
subject to the same terms and conditions (including vesting and payment
schedules) as were applicable to the corresponding Parent RSU or Banked Parent
PRSU as of immediately prior to the Distribution Effective Time; provided that
from and after the Distribution Effective Time: (i) the number of shares of
Parent Common Stock subject to such Adjusted Parent RSU or Adjusted Banked
Parent PRSU, as applicable, shall be equal to the number of shares of Parent
Common Stock subject to the corresponding Parent RSU or Banked Parent PRSU, as
applicable, immediately prior to the Distribution Effective Time; and (ii) the
number of shares of Company Common Stock subject to such Lithium RSU shall be
determined by the Parent Board (or an appropriate committee thereof) in a manner
intended, in combination with such Adjusted Parent RSU or Adjusted Banked Parent
PRSU, as applicable, to preserve the value of such Parent RSU or Banked Parent
PRSU, as applicable, by taking into account the Distribution Ratio relative to
the number of Parent RSUs or Banked Parent PRSUs, as applicable, with any
fractional shares rounded down to the nearest whole number of shares. 21
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated026.jpg]
(c) Effective as of the Distribution Effective Time, each Parent RSU and Banked
Parent PRSU that, in each case, (x) was granted on or after January 1, 2019, (y)
is outstanding as of immediately prior to the Distribution Effective Time and
(z) held by a Parent Participant who is not a Former Parent Employee shall be
converted into an Adjusted Parent RSU or Adjusted Banked Parent PRSU, as
applicable. The number of shares of Parent Common Stock subject to such Adjusted
Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be determined by
the Parent Board (or an appropriate committee thereof) in a manner intended to
preserve the value of such Parent RSU or Banked Parent PRSU, as applicable, by
taking into account the relative values of the Parent Pre-Distribution Stock
Value and the Adjusted Parent Post-Distribution Stock Value, with any fractional
shares rounded down to the nearest whole number of shares. Each such Adjusted
Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be subject to
the same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding Parent RSU or Banked Parent PRSU, as applicable,
as of immediately prior to the Distribution Effective Time. (d) Effective as of
the Distribution Effective Time, each Parent RSU and Banked Parent PRSU that is
outstanding as of immediately prior to the Distribution Effective Time and held
by a Former Parent Employee shall be converted into an Adjusted Parent RSU or
Adjusted Banked Parent PRSU, as applicable. The number of shares of Parent
Common Stock subject to such Adjusted Parent RSU or Adjusted Banked Parent PRSU,
as applicable, shall be determined by the Parent Board (or an appropriate
committee thereof) in a manner intended to preserve the value of such Parent RSU
or Banked Parent PRSU, as applicable, by taking into account the relative values
of the Parent Pre-Distribution Stock Value and the Adjusted Parent
Post-Distribution Stock Value, with any fractional shares rounded down to the
nearest whole number of shares. Each such Adjusted Parent RSU or Adjusted Banked
Parent PRSU, as applicable, shall be subject to the same terms and conditions
(including vesting and payment schedules) as applicable to the corresponding
Parent RSU or Banked Parent PRSU, as applicable, as of immediately prior to the
Distribution Effective Time. Section 8.03. Unbanked PRSU Distribution
Adjustments. (a) Effective as of the Distribution Effective Time, each Unbanked
Parent PRSU that is outstanding as of immediately prior to the Distribution
Effective Time and held by a Lithium Participant shall be converted into a
Lithium RSU. The number of shares of Company Common Stock subject to such
Lithium RSU shall be determined by the Parent Board (or an appropriate committee
thereof) in a manner intended to preserve the target value of such Unbanked
Parent PRSU by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Company Stock Value, with any fractional
shares rounded down to the nearest whole number of shares. Each such Lithium RSU
shall be subject to the same terms and conditions (including vesting and payment
schedules) as applicable to the corresponding Unbanked Parent PRSU as of
immediately prior to the Distribution Effective Time; provided, that each such
Lithium RSU shall not be subject to any performance-based vesting conditions and
shall vest solely based on the continuous service of the Lithium Participant
with the Lithium Group. 22 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated027.jpg]
(b) Effective as of the Distribution Effective Time, each Unbanked Parent PRSU
granted prior to January 1, 2019 that is outstanding as of immediately prior to
the Distribution Effective Time and held by a Parent Participant who is not a
Former Parent Employee shall be converted into both an Adjusted Unbanked Parent
PRSU and a Lithium PRSU, and each such Adjusted Unbanked Parent PRSU and Lithium
PRSU shall be subject to the same terms and conditions (including vesting and
payment schedules and performance-based vesting conditions) as were applicable
to the corresponding Unbanked Parent PRSU as of immediately prior to the
Distribution Effective Time; provided that from and after the Distribution
Effective Time: (i) the target number of shares of Parent Common Stock subject
to such Adjusted Unbanked Parent PRSU shall be equal to the target number of
shares of Parent Common Stock subject to the corresponding Unbanked Parent PRSU
immediately prior to the Distribution Effective Time; (ii) the number of shares
of Company Common Stock subject to such Lithium PRSU shall be determined by the
Parent Board (or an appropriate committee thereof) in a manner intended, in
combination with such Adjusted Unbanked Parent PRSU, to preserve the target
value of such Unbanked Parent PRSU by taking into account the Distribution Ratio
relative to the number of Unbanked Parent PRSUs, with any fractional shares
rounded down to the nearest whole number of shares; and (iii) the
performance-based vesting conditions applicable to the Adjusted Unbanked Parent
PRSU and the Lithium PRSUs may be equitably adjusted by the Parent Board (or an
appropriate committee thereof) in accordance with their terms to reflect the
effect of the Distribution. (c) Effective as of the Distribution Effective Time,
each Unbanked Parent PRSU granted on or after January 1, 2019 that is
outstanding as of immediately prior to the Distribution Effective Time and held
by a Parent Participant who is not a Former Parent Employee shall be converted
into an Adjusted Unbanked Parent PRSU. The number of shares of Parent Common
Stock subject to such Adjusted Unbanked Parent PRSU shall be determined by the
Parent Board (or an appropriate committee thereof) in a manner intended to
preserve the target value of such Unbanked Parent PRSU by taking into account
the relative values of the Parent Pre-Distribution Stock Value and the Adjusted
Parent Post- Distribution Stock Value, with any fractional shares rounded down
to the nearest whole number of shares. Each such Adjusted Unbanked Parent PRSU
shall be subject to the same terms and conditions (including vesting and payment
schedules and performance-based vesting conditions) as applicable to the
corresponding Unbanked Parent PRSU as of immediately prior to the Distribution
Effective Time; provided that the performance-based vesting conditions
applicable to such Adjusted Unbanked Parent PRSUs may be equitably adjusted by
the Parent Board (or an appropriate committee thereof) in accordance with their
terms to reflect the effect of the Distribution. (d) Effective as of the
Distribution Effective Time, each Unbanked Parent PRSU that is outstanding as of
immediately prior to the Distribution Effective Time and held by a Former Parent
Employee shall be converted into an Adjusted Unbanked Parent PRSU. 23
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated028.jpg]
The number of shares of Parent Common Stock subject to such Adjusted Unbanked
Parent PRSU shall be determined by the Parent Board (or an appropriate committee
thereof) in a manner intended to preserve the target value of such Unbanked
Parent PRSU by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Adjusted Parent Post-Distribution Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares. Each such Adjusted Unbanked Parent PRSU shall be subject to the same
terms and conditions (including vesting and payment schedules and
performance-based vesting conditions) as applicable to the corresponding
Unbanked Parent PRSU as of immediately prior to the Distribution Effective Time;
provided that the performance-based vesting conditions applicable to such
Adjusted Unbanked Parent PRSUs may be equitably adjusted by the Parent Board (or
an appropriate committee thereof) in accordance with their terms to reflect the
effect of the Distribution. Section 8.04. Stock Option Distribution Adjustments.
(a) Effective as of the Distribution Effective Time, each Parent Option, whether
vested or unvested, that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Lithium Participant shall be converted
into an option to acquire Company Common Stock (each, a “Lithium Option”) and
shall be subject to the same terms and conditions (including vesting and
expiration schedules) as applicable to the corresponding Parent Option as of
immediately prior to the Distribution Effective Time; provided that from and
after the Distribution Effective Time, the number of shares of Company Common
Stock subject to, and the exercise price per share of, such Lithium Option shall
be determined by the Parent Board (or an appropriate committee thereof) in a
manner intended to preserve the value of such Parent Option by taking into
account (A) the exercise price per share of such Parent Option and (B) the
relative values of the Parent Pre-Distribution Stock Value and the Company Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares and any exercise price rounded up to the nearest whole cent. (b)
Effective as of the Distribution Effective Time, each Parent Option, whether
vested or unvested, that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Parent Participant (including, for the
avoidance of doubt, any Former Parent Employee) shall be converted into an
Adjusted Parent Option and shall be subject to the same terms and conditions
(including vesting and expiration schedules) as applicable to the corresponding
Parent Option as of immediately prior to the Distribution Effective Time;
provided that from and after the Distribution Effective Time, the number of
shares of Parent Common Stock subject to, and the exercise price per share of,
such Adjusted Parent Option shall be determined by the Parent Board (or an
appropriate committee thereof) in a manner intended to preserve the value of
such Parent Option by taking into account (A) the exercise price per share of
such Parent Option and (B) the relative values of the Parent Pre-Distribution
Stock Value and the Adjusted Parent Post-Distribution Stock Value, with any
fractional shares rounded down to the nearest whole number of shares and any
exercise price rounded up to the nearest whole cent. (c) Notwithstanding
anything to the contrary in this Section 8.04, the exercise price, the number of
shares of Parent Common Stock or Company Common Stock, as 24 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated029.jpg]
applicable, and the terms and conditions of exercise applicable to any Adjusted
Parent Option or Lithium Option, as the case may be, shall be determined in a
manner consistent with the requirements of Section 409A of the Code. Section
8.05. Equity Award Adjustment Illustrations. For an illustration of the
transactions contemplated by Section 8.02, Section 8.03 and Section 8.04, see
Exhibit A hereto. For the avoidance of doubt, Exhibit A represents an
illustration only, and the principles set forth in Section 8.02, Section 8.03
and Section 8.04 shall govern the actual treatment of outstanding Parent RSUs,
Banked Parent PRSUs, Unbanked Parent PRSUs and Parent Options. Section 8.06.
Miscellaneous Terms and Actions; Tax Reporting and Withholding. (a) Effective as
of the Separation Effective Time, the Company shall adopt an equity incentive
compensation plan for the benefit of eligible participants (the “Lithium Equity
Plan”). Prior to the Distribution Effective Time, each of Parent and the Company
shall take any actions necessary to give effect to the transactions contemplated
by this Article VIII, including, in the case of the Company, the reservation,
issuance and listing of shares of Company Common Stock as is necessary to
effectuate the transactions contemplated by this Article VIII. From and after
the Distribution Effective Time, (i) the Company shall retain the Lithium Equity
Plan, and all Liabilities thereunder shall constitute Lithium Assumed Employee
Liabilities, and (ii) Parent shall retain the Parent Equity Plan, and all
Liabilities thereunder shall constitute Parent Retained Employee Liabilities.
From and after the Distribution Effective Time, all Adjusted Parent Awards,
regardless of by whom held, shall be granted under and subject to the terms of
the Parent Equity Plan and shall be settled by Parent, and all Lithium Awards,
regardless of by whom held, shall be granted under and subject to the terms of
the Lithium Equity Plan and shall be settled by the Company. Notwithstanding
anything to the contrary in this Agreement (including Section 2.02 or Section
11.04), (i) each Parent Participant shall have third-party beneficiary rights
with respect to his or her Parent Awards that are converted into Lithium Awards
pursuant to this Article VIII, including the right to bring any Action against
the Company relating to or arising from such Lithium Awards and, other than
pursuant to clause (ii) below, neither Parent nor any other member of the Parent
Group shall have any right or remedy with respect to any Parent Participant’s
Parent Awards that are converted into Lithium Awards pursuant to this Article
VIII, and (ii) any and all Actions brought by or on behalf of any Parent
Participant, Lithium Participant (or any dependent or beneficiary thereof) or
any other Person in respect of or relating to any Parent Awards that are
converted into Lithium Awards pursuant to this Article VIII shall be the sole
obligation and responsibility of the Company, and the Company shall indemnify,
defend and hold the Parent Group harmless from and against any and all such
Actions and any Liabilities related thereto. (b) From and after the Distribution
Effective Time, for purposes of any Parent Participant’s Parent Awards converted
into Lithium Awards pursuant to this Article VIII, (i) a Parent Participant’s
employment with or service to the Parent Group shall be treated as employment
with and service to the Lithium Group and (ii) any reference to “cause”, “good
reason”, “disability”, “willful” or other similar terms applicable to such
Lithium 25 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated030.jpg]
Awards shall be deemed to refer to the definitions of “cause”, “good reason”,
“disability”, “willful” or other similar terms set forth in the Parent Equity
Plan. From and after the Distribution Effective Time, (x) any reference to a
“change in control,” “change of control” or similar term applicable to any
Adjusted Parent Award contained in any applicable award agreement, employment or
services agreement or the Parent Equity Plan shall be deemed to refer to a
“change in control,” “change of control” or similar term as defined in such
award agreement, employment or services agreement or the Parent Equity Plan (a
“Parent Change in Control”) and (y) any reference to a “change in control,”
“change of control” or similar term applicable to any Lithium Award contained in
any applicable award agreement, employment or services agreement or the Lithium
Equity Plan shall be deemed to refer to a “change in control,” “change of
control” or similar term as defined in the Lithium Equity Plan (a “Lithium
Change in Control”); provided, however, with respect to any Parent Awards held
by Parent Participants that are converted into Lithium Awards pursuant to this
Article VIII, a Parent Change in Control shall also be treated as a Lithium
Change in Control. For the avoidance of doubt, the Distribution shall not, in
and of itself, be treated as either a Parent Change in Control or a Lithium
Change in Control. Neither the Separation, the Distribution nor any assignment,
transfer or continuation of the employment of employees as contemplated by
Article III shall be deemed a termination of employment or service of any
Lithium Participant or Parent Participant or a Parent Change in Control or
Lithium Change in Control for purposes of the Parent Equity Plan or the Lithium
Equity Plan, or any Parent Award or Lithium Award outstanding thereunder,
respectively, and, without limiting the generality of the foregoing, to the
extent Parent determines it necessary or desirable, each Parent RSU, Parent PRSU
or Parent Option, as the case may be, shall be amended to expressly clarify the
same. (c) Unless otherwise required by applicable Law, (i) the applicable member
of the Lithium Group shall be responsible for all applicable income, payroll,
employment and other similar tax withholding, remittance and reporting
obligations in respect of Lithium Participants relating to any Lithium Awards
and (ii) the applicable member of the Parent Group shall be responsible for all
applicable income, payroll, employment and other similar tax withholding,
remittance and reporting obligations in respect of Parent Participants relating
to any Adjusted Parent Awards or Lithium Awards. The parties shall facilitate
performance by the other party of its obligations hereunder by promptly
remitting amounts withheld in respect of any Adjusted Parent Awards or Lithium
Awards, as applicable, directly to the applicable Governmental Authority on such
other party’s behalf or to the other Party for remittance to such Governmental
Authority. The parties will cooperate and communicate with each other and with
third-party providers to effectuate withholding and remittance of taxes, as well
as required tax reporting, in a timely, efficient and appropriate manner. (d)
The Company shall be responsible for the settlement of cash dividend equivalents
on any Lithium Awards held by a Lithium Participant, and Parent shall be
responsible for the settlement of cash dividend equivalents on any Adjusted
Parent Awards or Lithium Awards held by a Parent Participant or Former Parent
Employee; provided that, with respect to Lithium Awards held by Parent
Participants, prior to the date any such settlement is due, the Company shall
pay Parent in cash amounts required to settle any dividend equivalents accrued
following the Distribution Effective Time. 26 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated031.jpg]
(e) The Company shall prepare and file with the SEC a registration statement on
an appropriate form with respect to the shares of Company Common Stock subject
to the Parent Awards converted into Lithium Awards pursuant to this Article VIII
and shall use its reasonable best efforts to have such registration statement
declared effective as soon as practicable following the Distribution Effective
Time and to maintain the effectiveness of such registration statement covering
such Lithium Awards (and to maintain the current status of the prospectus
contained therein) for so long as any Lithium Awards remain outstanding. (f)
Prior to the Distribution Effective Time, each party shall take all such steps
as may be required to cause any dispositions of Parent Common Stock (including
Parent Awards or any other derivative securities with respect to Parent Common
Stock) or acquisitions of Company Common Stock (including Lithium Awards or any
other derivative securities with respect to Company Common Stock) resulting from
the Distribution or the transactions contemplated by this Agreement or the
Separation and Distribution Agreement by each individual who is subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to
Parent or who are or will become subject to such reporting requirements with
respect to the Company to be exempt under Rule 16b- 3 promulgated under the
Exchange Act. With respect to those individuals, if any, who, subsequent to the
Distribution Effective Time, are or become subject to the reporting requirements
under Section 16(a) of the Exchange Act, as applicable, the Company shall
administer any Parent Award converted into a Lithium Award pursuant to this
Article VIII in a manner that complies with Rule 16b-3 promulgated under the
Exchange Act to the extent such converted Parent Award complied with such rule
prior to the Distribution Effective Time. (g) From and after the Distribution
Effective Time, each of Parent and the Company shall cooperate in good faith to
facilitate the orderly administration of the Lithium Awards held by Parent
Participants, including, without limitation, the sharing of information relating
to a Parent Participant’s employment or service status with the Parent Group, as
well as other information relating to the vesting and forfeiture of Lithium
Awards, tax withholding and reporting and compliance with applicable Law. (h)
Notwithstanding anything to the contrary herein, with respect to any Delayed
Transferred Employees whose employment is not transferred to the Lithium Group
on or prior to the Distribution Effective Time, any Parent Awards held by such
Delayed Transferred Employees shall be adjusted as of the Distribution Effective
Time in the manner set forth in Sections 8.02(b), 8.02(c), 8.03(b), 8.03(c) and
8.04(b), as applicable, and such awards shall not be further adjusted upon the
date such Delayed Transferred Employee’s employment is transferred to the
Lithium Group. (i) Without limiting the generality of Section 8.04(c), and
notwithstanding anything to the contrary herein, all adjustments to Parent
Awards contemplated by this Article VIII shall be made in accordance with the
terms and conditions of the Parent Equity Plan (including, without limitation,
Section 4.02 of the Parent Equity Plan) and, to the extent applicable, in a
manner consistent with the requirements of Section 409A of the Code. 27
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated032.jpg]
ARTICLE IX PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING Section 9.01.
Personnel Records. To the extent permitted by applicable Law, each of the
Lithium Group and the Parent Group shall be permitted by the other to access and
retain copies of such records, data and other personnel-related information in
any form (“Personnel Records”) as may be necessary or appropriate to carry out
their respective obligations under applicable Law, the Separation and
Distribution Agreement or any of the Ancillary Agreements, and for the purposes
of administering their respective employee benefit plans and policies. All
Personnel Records shall be accessed, retained, held, used, copied and
transmitted in accordance with all applicable Laws, policies and agreements
between the parties hereto. Section 9.02. Payroll; Tax Reporting and
Withholding. (a) Subject to the obligations of the parties as set forth in the
Transition Services Agreement, effective as of no later than the Separation
Date, (i) the members of the Lithium Group shall be solely responsible for
providing payroll services (including for any payroll period already in
progress) to the Lithium Employees and for any Liabilities with respect to
garnishments of the salary and wages thereof and (ii) the members of the Parent
Group shall be solely responsible for providing payroll services (including for
any payroll period already in progress) to the Parent Employees and for any
Liabilities with respect to garnishments of the salary and wages thereof. (b) To
the extent consistent with the terms of the Tax Matters Agreement, the party
that is responsible for making a payment hereunder shall be responsible for (i)
making the appropriate withholdings, if any, attributable to such payments and
(ii) preparing and filing all related required forms and returns with the
appropriate Governmental Authority. (c) With respect to Lithium Employees, the
parties shall (i) treat the Company (or the applicable member of the Lithium
Group) as a “successor employer” and Parent (or the applicable member of the
Parent Group) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, for purposes of taxes imposed under the U.S. Federal
Unemployment Tax Act or the U.S. Federal Insurance Contributions Act, and (ii)
cooperate and use reasonable best efforts to implement the alternate procedure
described in Section 5 of Revenue Procedure 2004-53. ARTICLE X NON-U.S.
EMPLOYEES AND EMPLOYEE PLANS Section 10.01. Special Provisions for Employees and
Employee Plans Outside of the United States. (a) From and after the date hereof,
to the extent not addressed in this Agreement, the parties shall reasonably
cooperate in good faith to effect the provisions of this Agreement with respect
to employees and employee-, compensation- and benefits-related 28 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated033.jpg]
matters outside of the United States (including Employee Plans covering non-U.S.
Parent Participants and Non-U.S. Lithium Participants), which in all cases shall
be consistent with the general approach and philosophy regarding the allocation
of Assets and Liabilities (as expressly set forth in the recitals to this
Agreement). (b) Without limiting the generality of Section 3.03(a), to the
extent required by applicable Law or the terms of any Lithium CBA or similar
employee representative agreement, Lithium or a member of the Lithium Group, as
applicable, shall become a party to the applicable collective bargaining, works
council, or similar arrangements with respect to Lithium Employees or Lithium
Contractor located outside of the United States and shall comply with all
obligations thereunder from and after the Separation Effective Time. ARTICLE XI
GENERAL AND ADMINISTRATIVE Section 11.01. Sharing of Participant Information. To
the maximum extent permitted under applicable Law, Parent and the Company shall
share, and shall cause each member of its respective Group to reasonably
cooperate with the other party hereto to (i) share, with each other and their
respective agents and vendors all participant information reasonably necessary
for the efficient and accurate administration of each of the Parent Plans and
the Lithium Plans (including notifications regarding the termination of
employment or service of any Lithium Participant or Parent Participant to the
extent relevant to the administration of a Parent Plan or Lithium Plan, as the
case may be), (ii) facilitate the transactions and activities contemplated by
this Agreement and (iii) resolve any and all employment-related claims regarding
Lithium Participants. The Company and its respective authorized agents shall,
subject to applicable Laws, be given reasonable and timely access to, and may
make copies of, all information relating to the subjects of this Agreement in
the custody of the Parent Group, to the extent reasonably necessary for such
administration. Parent Group members shall be entitled to retain copies of all
Company Books and Records relating to the subjects of this Agreement in the
custody of the Parent Group, subject to the terms of the Separation and
Distribution Agreement and applicable Law. Section 11.02. Cooperation. Following
the date of this Agreement, the parties shall, and shall cause their respective
Subsidiaries to, to cooperate in good faith with respect to any employee
compensation or benefits matters that either party reasonably determines require
the cooperation of the other party in order to accomplish the objectives of this
Agreement (including, without limitation, relating to any audits by any
Governmental Authorities). Section 11.03. Notices of Certain Events. Each of the
Company and Parent shall promptly notify and provide copies to the other of: (a)
written notice from any Person alleging that the approval or consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement; (b) any written notice or other communication from any
Governmental Authority in connection with the transactions contemplated by this
Agreement or the Separation and Distribution Agreement; and (c) any actions,
suits, claims, investigations or proceedings commenced or, to its knowledge, 29
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated034.jpg]
threatened against, relating to or involving or otherwise affecting the Lithium
Group or the Parent Group, as the case may be, that relate to the consummation
of the transactions contemplated by this Agreement or the Separation and
Distribution Agreement; provided that the delivery of any notice pursuant to
this Section 11.03 shall not affect the remedies available hereunder to the
party receiving such notice. Section 11.04. No Third Party Beneficiaries.
Notwithstanding anything to the contrary herein, nothing in this Agreement
shall: (a) create any obligation on the part of any member of the Lithium Group
or any member of the Parent Group to retain the employment or services of any
current or former employee, director, independent contractor or other service
provider; (b) be construed to create any right, or accelerate entitlement, to
any compensation or benefit whatsoever on the part of any future, present, or
former employee or service provider of any member of the Parent Group or the
Lithium Group (or any beneficiary or dependent thereof) under this Agreement,
the Separation and Distribution Agreement, any Parent Plan or Lithium Plan or
otherwise; (c) preclude the Company or any Lithium Group member (or, in each
case, any successor thereto), at any time after the Separation Effective Time,
from amending, merging, modifying, terminating, eliminating, reducing, or
otherwise altering in any respect any Lithium Plan, any benefit under any
Lithium Plan or any trust, insurance policy, or funding vehicle related to any
Lithium Plan (in each case in accordance with the terms of the applicable
arrangement); (d) preclude Parent or any Parent Group member (or, in each case,
any successor thereto), at any time after the Separation Effective Time, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any Parent Plan, any benefit under any Parent Plan or
any trust, insurance policy, or funding vehicle related to any Parent Plan (in
each case in accordance with the terms of the applicable arrangement); or (e)
except as otherwise expressly provided in Section 8.06(a), confer any rights or
remedies (including any third-party beneficiary rights) on any current or former
employee or service provider of any member of the Parent Group or the Lithium
Group or any beneficiary or dependent thereof or any other Person. Section
11.05. Fiduciary Matters. Parent and the Company each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other party
for any Liabilities caused by the failure to satisfy any such responsibility.
Section 11.06. Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or Governmental
Authority), the parties shall cooperate in good faith and use reasonable best
efforts obtain such consent, and if such consent is not obtained, to implement
the applicable provisions of this Agreement to the full extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the parties shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. A party’s 30 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated035.jpg]
obligation to use its “reasonable best efforts” shall not require such party to
take any action to the extent it would reasonably be expected to (i) jeopardize,
or result in the loss or waiver of, any attorney-client or other legal
privilege, (ii) contravene any applicable Law or fiduciary duty, (iii) result in
the loss of protection of any Intellectual Property or other proprietary
information or (iv) incur any non-routine or unreasonable cost or expense.
Section 11.07. Sponsored Employees. The parties shall, and shall cause their
respective Group members, to cooperate in good faith with each other and the
applicable Governmental Authorities with respect to the process of obtaining
work authorization for each Sponsored Employee to work with the Company or a
Lithium Group member, including but not limited to, petitioning the applicable
Governmental Authorities for the transfer of each Sponsored Employee’s (as well
as any spouse or dependent thereof, as applicable) visa or work permit, or the
grant of a new visa or work permit, to any Lithium Group member. Any costs or
expenses incurred with the foregoing shall constitute Lithium Assumed Employee
Liabilities. In the event that it is not legally permissible for a Sponsored
Employee to continue work with the Lithium Group from and after the Separation
Effective Time, the parties shall reasonably cooperate to provide for the
services of such Sponsored Employee to be made available exclusively to the
Lithium Group under an employee secondment or similar arrangement, which any
costs incurred by the Parent Group (including those relating to compensation and
benefits in respect of such Sponsored Employee) shall constitute Lithium Assumed
Employee Liabilities. ARTICLE XII DISPUTE RESOLUTION Section 12.01. General. The
provisions of Section 9.03 of the Separation and Distribution Agreement shall
apply, mutatis mutandis, to all disputes, controversies, or claims (whether
arising in contract, tort, or otherwise) that may arise out of or relate to, or
arise under or in connection with, this Agreement or the transactions
contemplated hereby. ARTICLE XIII MISCELLANEOUS Section 13.01. General. The
provisions of Article IX of the Separation and Distribution Agreement (other
than Section 9.10 of the Separation and Distribution Agreement) are hereby
incorporated by reference into and deemed part of this Agreement and shall
apply, mutatis mutandis, as if fully set forth in this Agreement. Section 13.02.
Entire Agreement; References. This Agreement shall supersede and replace the
Prior Agreement in its entirety. For the avoidance of doubt, any references to
the “Employee Matters Agreement” in the Separation and Distribution Agreement,
the Ancillary Agreements, the Lithium Equity Plan or any other agreement or
arrangement entered into by Parent or the Company shall be deemed references to
this Agreement. [Signature Page Follows] 31 #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated036.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written. FMC
CORPORATION By: /s/ Pierre Brondeau____________ Name: Pierre Brondeau Title:
Chief Executive Officer LIVENT CORPORATION By: /s/ Pierre Brondeau____________
Name: Paul Graves Title: Chief Executive Officer and President [Signature Page
to Amended and Restated Employee Matters Agreement] #90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated037.jpg]
SCHEDULE I Lithium CBAs Collective Bargaining Agreement by and between Minera
del Altiplano S.A. and the Mining Workers’ Association of Argentina Schedule I-1
#90914078v33



--------------------------------------------------------------------------------



 
[ex1022amendedandrestated038.jpg]
Exhibit A Illustrations of Outstanding Equity Award Treatment Exhibit A-1
#90914078v33



--------------------------------------------------------------------------------



 